Citation Nr: 1810463	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased evaluation in excess of 10 percent for residuals of left ankle sprain.

2.  Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Richard Rousseau Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Waco, Texas has current jurisdiction of the claims.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

The record reflects that the Veteran last underwent a VA examination for his left ankle disability in November 2012 and in January 2016 for his bilateral pes planus.  At the January 2018 Board hearing, the undersigned VLJ asked the Veteran as of that date did the Veteran think that his symptoms for either his feet or his left ankle have gotten worse.  The Veteran answered in the affirmative.  Specifically, the Veteran indicated that his has pain in all but some motion of his ankle and has pain when his feet are touched and when he moves his feet around.  

As the Veteran indicates that his symptoms have worsened since his last exam and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Thus, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA or private treatment records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination(s) in order to ascertain the current severity of his service-connected left ankle and bilateral pes planus disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

a.  For the left ankle, the examiner should conduct range of motion testing (expressed in degrees) of the left ankle on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate) and if possible each joint should be contrasted with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the ankles.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left ankle due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the left ankle; and, if so, the extent of any such ankylosis.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any malunion of the os calcis or astragalus and any astragalectromy.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

b.  For evaluation of his service-connected bilateral pes planus.  The examiner should render findings responsive to the applicable criteria for rating the service-connected pes planus, specifically identifying the symptoms, and assessing the severity, of pes planus for each foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




